As filed with the Securities and Exchange Commission on February 7, 2012 Registration No. 333-157367 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-8 REGISTRATION STATEMENT Under The Securities Act of 1933 THE LACLEDE GROUP, INC. 720 Olive Street St. Louis, Missouri 63101 (Exact name of Registrant as specified in its charter) (Address of Principal Executive Offices) Missouri 74-2976504 (State of Incorporation) (I.R.S. Employer Identification No.) The Laclede Group, Inc. Restricted Stock Plan for Non-Employee Directors (Full Title of the Plan) M. C. Kullman or M. C. Darrell 720 Olive Street, St. Louis, Missouri63101 314-342-0500 (Address, including zip code, and telephone number, including area code, of agent for service) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer x Accelerated filer ¨ Nonaccelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company ¨ DEREGISTRATION OF UNSOLD SECURITIES The Laclede Group, Inc. (“Registrant”) is filing this Post-Effective Amendment No. 1 to the registration statement on Form S-8, Registration No. 333-157367, filed on February 17, 2009 (the “Registration Statement”), to deregister 65,350 unsold securities of the Registrant offered under The Laclede Group, Inc. Restricted Stock Plan for Non-Employee Directors(the “Director Plan”). On January 26, 2012, the Registrant’s shareholders approved the Registrant’s amended 2006 Equity Incentive Plan to allow directors to be participants.As a result, no further awards will be made under the Director Plan.Pursuant to undertaking (a)(3) made by the Registrant in the Undertaking item in the Registration Statement, Registrant is filing this Post-Effective Amendment No. 1 to the Registration Statement to deregister all of the securities that remain unsold under the Registration Statement. Signatures The Registrant Pursuant to the requirements of the Securities Act of 1933, The Laclede Group, Inc., the registrant, certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this Post-Effective Amendment No. 1 to the Registration Statement on Form S-8 to be signed on its behalf by the undersigned, thereunto duly authorized in the City of St. Louis, on the 6th day of February, 2012. The Laclede Group, Inc. By: /s/ Mark D. Waltermire Mark D. Waltermire Chief Financial Officer Pursuant to the requirement of the Securities Act of 1933, this to the Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date * President, CEO and director (Principal Executive Officer) February 6, 2012 S. Sitherwood /s/ M. D. Waltermire Chief Financial Officer (Principal financial and accounting officer) February 6, 2012 M. D. Waltermire * Director February 6, 2012 A. W. Donald * Director February 6, 2012 E. L. Glotzbach * Director February 6, 2012 A. V. Leness * Director February 6, 2012 W. S. Maritz * Director February 6, 2012 W. E. Nasser * Director February 6, 2012 B. D. Newberry * Director February 6, 2012 J. P Stupp, Jr. * Director February 6, 2012 M. A. Van Lokeren * By /s/ Mary C. Kullman Mary C. Kullman Attorney In Fact EXHIBIT INDEX Exhibit Number Description Power of Attorney
